STONE, C. J.
— This is the second appeal in this case.— Watson v. E. T., Va. & Ga. R. R. Co., 8 So. Rep. 770; 92 Ala. 320.
The opinion on the former appeal gives a full description of the platform on which the injury was suffered, together with its surroundings, by whom it was erected, its use, and everything connected with it, as disclosed in the record then presented. It also states how the injury was sustained, and the extent of it. We will not repeat what is there shown.
In the record before us the following additional facts are presented. The railroad’s right of way at that place extends each way fifty feet from the centre of the track, and the hole into which plaintiff fell is on the right of way. The platform or bridge at the south end of the hotel — the one on which the injury was suffered — was built by the land company, and was four inches lower than the other platform; it was not connected with the ticket-office, save by passing through another room, and said lower platform or bridge had not been used for any purpose by the railroad company within three years before the accident happened. Witness stated this as positive fact, and added, he did not know it had been so used at any time before the three years. The railroad company had never repaired, or taken any control of the bridge. On these newly disclosed grounds, it is contended plaintiff should not recover.
The following facts may be stated as fully sustained by all the testimony: The hotel was situated near the railroad track, and was an eating-house for passengers travelling on the road; a verandah extended entirely around the building, and each of the bridges or platforms — the one south of the hotel, as we]l as the one connecting with its halls — spanned Crow’s Creek, and connected the hotel verandah with the railroad’s platform at that stopping place. A train moving north, and stopping with its forward car opposite the central bridge, would place its next car opposite the lower bridge.
*636We can not suppose that travellers are informed as to the ownership or control of pass-ways thus .circumstanced. They act on the appearance of things, and are authorized so to act. Seeing the two bridges or platforms extending from the railroad’s platform proper to the ticket-office and eating-house, they may well suppose they are invited to take either. It is sometimes said a man may do as he will with his own. This is not universally true. Sic utere tuo ut alienum non leudas. No man is permitted to place traps or pitfalls, or to maintain them, even on his own lands, where others are likely to enter, without proper warning of the danger. Eminently is this true when there is likelihood that he will enter, and a quasi invitation that he shall do so. In M. & E. Railway Co. v. Thompson, 77 Ala. 448, we said: “There is a common duty resting on all persons, artificial as well as natural, who own real estate on wiiich the public is expressly or' impliedly invited to enter, that it shall be kept free from traps and pitfalls; and if this duty be neglected, and injury result therefrom to any person, the person suffering by such trap or pitfall may recover damages for the injury. This is a general rule of society, crystalized into law. It partakes of the nature of a public nuisance done or suffered, which inflicts special injury on an individual. To a suit for such injury it is no defense that the injury was not intended. Human conduct must be tested -by its known general or ordinary consequences.. — 16 Amer. & Eng. Ency. of Law, 957, and note 2; S. & N. R. R. Co. v. McLendon, 63 Ala. 266.”
We do not think the new testimony changes the legal aspects of the question presented, or relieves the railroad company of blame for the injury plaintiff suffered. — Graves v. Thomas, 95 Ind. 361; Beck v. Carter, 68 N. Y. 283 ; 23 Amer. Rep. 175; Jones v. Nichols, 46 Ark. 407; 55 Amer. Rep. 575; Ray’s Negligence of Imposed Duties, 117-18.
Affirmed.